Name: 2009/340/EC: Council Decision of 16Ã March 2009 appointing one Swedish member and one Swedish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-04-24

 24.4.2009 EN Official Journal of the European Union L 104/33 COUNCIL DECISION of 16 March 2009 appointing one Swedish member and one Swedish alternate member of the Committee of the Regions (2009/340/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Swedish Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Ms Ann BESKOW. An alternate members seat has become vacant following the appointment of Ms Yoomi RENSTRÃ M as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as member:  Ms Yoomi RENSTRÃ M, OvanÃ ¥ker kommun (change of mandate); and (b) as alternate member:  Ms Ewa LINDSTRAND, Ledamot i kommunfullmÃ ¤ktige, TimrÃ ¥ kommun. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 16 March 2009. For the Council The President A. VONDRA (1) OJ L 56, 25.2.2006, p. 75.